Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00538-CR

                                Erasmo GARCIA,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

            From the County Court at Law No. 7, Bexar County, Texas
                            Trial Court No. 413067
                  Honorable Timothy Johnson, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED December 18, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice